Citation Nr: 0215975	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  93-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bronchial 
pneumonia, to include cardiac and respiratory disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1991 RO decision which denied service 
connection for bronchial pneumonia.  In November 1994 and 
January 1998, the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

Pneumonia during service was acute and transitory and 
resolved without residuals.  The veteran's current chronic 
heart and lung disorders began many years after service and 
were not caused by any incident (including pneumonia) of 
service. 


CONCLUSION OF LAW

Claimed residuals of bronchial pneumonia, including cardiac 
and respiratory disorders, were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1951 to August 1955.  His service medical records show 
that in September 1951 he was hospitalized after experiencing 
a cough for period of two weeks, and also indicated a sore 
throat, headache, and back pain.  A chest X-ray showed a 
bilateral increase in the broncho-vascular markings with 
small mottled densities within the parenchyma, and was 
interpreted as revealing peribronchial pneumonia.  Chest X-
rays taken later in September 1951 were clear.  He was 
discharged to duty in September 1951 with a diagnosis of 
acute pharyngitis, organism undetermined, and 
bronchopneumonia, organism undetermined.  In December 1952, 
the veteran was hospitalized for two days with acute 
bronchitis, and then recovered and was returned to active 
duty.  His separation examination in August 1955 reported a 
history of bronchial pneumonia at age 16, with subsequent 
occasional shortness of breath.  No complications or sequelae 
were indicated at the time of the separation examination.  

In September 1968, the veteran filed a claim for service 
connection for bronchial pneumonia.  In October 1968, the RO 
sent the veteran a letter indicating that he could submit 
additional evidence regarding his condition.  No response was 
received.

VA chest X-rays taken in October 1973 indicate the veteran's 
lungs as being clear.

Private medical records from May 1989 show that the veteran 
was hospitalized following a syncopal episode.  He indicated 
a history of good health without significant cardiac or 
neurologic history.  He was determined to have severe aortic 
stenosis without significant coronary disease.  He underwent 
an aortic valve replacement, along with implantation of a 
permanent AV sequential pacemaker.  

In March 1990, the veteran was given a VA general medical 
examination.  His lungs were completely clear with moderate 
expansion.  Percussion note was normal and no rales or ronchi 
were heard.  A chest X-ray showed clear lung fields.  A 
diagnosis of chronic obstructive pulmonary disease (COPD) 
with moderate pulmonary insufficiency was made.  There was no 
clinical evidence of a cor pulmonale.  The examiner noted 
that there was no definite correlation between service and 
the veteran's complaints.  

Social Security Administration records from March 1990 show 
that the veteran was found to be eligible for disability 
benefits as a result of his heart condition.

In September 1991, the veteran submitted his current claim 
for service connection for bronchial pneumonia.  The RO 
denied this claim in September 1991.

In July 1992, the veteran appeared at a hearing before the 
RO.  He testified regarding his treatment for bronchitis 
during service, and stated that during service he had non-
protected exposure to asbestos, rock dust, and fiberglass 
fibers, which he felt exacerbated the pulmonary condition he 
entered service with.  He indicated that he had experienced 
frequent colds since service, as well as difficulties 
breathing at night.  His wife also testified regarding her 
husband's conditions.  

In August 1995, the veteran was given a VA cardiovascular 
examination.  He indicated that he smoked from one to three 
packs of cigarettes a day for approximately 40 years before 
stopping in 1989.  Following current examination, the 
examiner's assessment was status post aortic valve 
replacement secondary to severe calcific bicuspid aortic 
valve stenosis, status post placement of a permanent 
pacemaker secondary to complete heart block, a pacemaker 
which was capturing and sensing normally, COPD, and coumadin 
therapy.  

In October 1996, the veteran was given another VA 
cardiovascular examination.  His current heart and lung 
disorders were noted.  The examiner stated that there was no 
definitive evidence which would link the veteran's aortic 
stenosis with his period of service.  It was also stated that 
there was no connection between the veteran's military 
service and his current condition, except for a possible 
pulmonary which was to be referred to a pulmonary specialist.

In December 1996, the veteran was given a VA pulmonary 
examination.  He said that he was in construction in the 
service and was exposed to dust and asbestos.  He also 
reported his smoking history.  Following current examination, 
the impression was COPD.  The examiner noted that the veteran 
had a long and significant smoking history since his teenage 
years which probably contributed to his COPD.  The examiner 
stated that the veteran's pneumonia during service could 
possibly have contributed to his COPD with some development 
of residual bronchiectasis.  A computerized tomography (CT) 
scan of the veteran's chest was to be performed to evaluate 
this possibility.  The examiner also stated that dust and 
asbestos exposure could have contributed to his dyspnea.  

A CT scan of the veteran's chest in January 1997 was 
remarkable only for COPD.  There was no evidence of pleural 
plaques or fibrosis.

In April 1998, the veteran was given a VA respiratory 
examination.  He again reported exposure to asbestos and dust 
while in service, and related a smoking history of one to 
one-and-a-half packs per day for over forty years, going up 
to five packs per day when he was under a lot of stress.  
Following current examination, the impression was COPD as a 
result of tobacco use.  The examiner stated that radiologic 
residua would be present if the veteran's obstructive lung 
disease (in the form of bronchiectasis) was the result of a 
lung infection.  Here, the veteran's chest X-ray and chest CT 
were normal, as was his lung examination.  The examiner 
reported that the veteran's degree of obstruction was mild 
and stable, and had developed as a common sequelae from 42 
years of smoking.

Also in April 1998, the veteran was given a VA cardiovascular 
examination.  The examiner's opinion was that there no was no 
merit to the veteran's claim that pneumonia during service 
had caused his current heart condition.  The examiner stated 
that the veteran had a congenital bicuspid aortic valve, the 
natural history of which was aortic stenosis in the 6th 
decade of life onwards. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as bronchiectasis and organic heart 
disease, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records from his 1951-1955 
active duty show that he was treated for bronchial pneumonia.  
However, his separation examination shows no complications or 
sequelae from bronchial pneumonia, and this tends to show 
that pneumonia during service was cured without any 
residuals.  There is no medical evidence of chronic heart or 
lung problems for many years after service.  Medical records 
since the 1980s show the veteran has chronic heart disease 
(aortic valve stenosis) and chronic lung disease (COPD).

At his 1998 VA cardiovascular examination, the examiner found 
that the veteran's aortic stenosis was the natural result of 
a congenital bicuspid aortic valve, and not a residual from 
bronchial pneumonia during service.  There is no competent 
medical evidence to the contrary.

At a 1996 VA lung examination, the examiner stated that it 
was possible that the veteran's pneumonia during service 
could have contributed to COPD.  A chest CT scan was 
performed to evaluate this possibility, but following the 
study the examiner provided no indication that the veteran's 
pneumonia during service had contributed to COPD.  In 1998, 
the veteran was given a VA lung examination, and the examiner 
found that the veteran's COPD was the result of many years of 
cigarette smoking, and not a residual from pneumonia during 
service.  The examiner indicated that radiologic residua 
would be present were the veteran's COPD the result of an 
infection, and that such residua were not present in the 
veteran's case.  Given the thorough nature of this 1998 
medical opinion, the Board finds it to be more persuasive 
than the 1996 opinion which is only speculative.     

In sum, the weight of the competent medical evidence 
demonstrates that pneumonia during service was acute and 
transitory and resolved without residuals, and the current 
chronic heart and lung disorders began many years after 
service and were not caused by any incident (including 
pneumonia) of service.  Claimed residuals of bronchial 
pneumonia, including cardiac and respiratory disorders, were 
not incurred in or aggravated by active military service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of bronchial pneumonia, to 
include cardiac and respiratory disorders, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

